         Case 1:17-cv-01789-DLC Document 419 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                               Plaintiff,

                       v.                                CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,
                       Defendants.


          PLAINTIFF’S NOTICE OF MOTION IN LIMINE TO PRECLUDE
   AVALON DEFENDANTS FROM OFFERING EVIDENCE OR REFERENCES TO
     (1) OPINIONS ABOUT INVESTIGATIONS, OR (2) ALLEGED HARDSHIPS

       PLEASE TAKE NOTICE THAT upon the supporting memorandum of law,

declaration and exhibits served upon counsel for the parties on this date, Plaintiff U.S. Securities

and Exchange Commission (“SEC”) moves this Court for an Order precluding defendants or

their counsel from offering, in front of the jury, any testimony, other evidence or any reference to

defendants’ opinions about the any investigations related to this case, or alleged hardships the

defendants have suffered or might suffer, and for such other and further relief to which the SEC

may be entitled.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Scheduling Order

(ECF No. 384), the Avalon Defendants shall serve opposing papers, if any, no later than
        Case 1:17-cv-01789-DLC Document 419 Filed 09/13/19 Page 2 of 3



September 27, 2019, and the SEC shall have to and including October 2, 2019 to reply.

Dated: September 13, 2019                          Respectfully submitted,

                                                           /s/ David J. Gottesman
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel: (202) 551-4470 (Gottesman)
                                                   Fax: (202) 772-9282
                                                   GottesmanD@sec.gov
                                                   Attorneys for Plaintiff




                                              2
        Case 1:17-cv-01789-DLC Document 419 Filed 09/13/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a true and correct copy of the above

document was served on all counsel of record through the Court’s CM/ECF system.


                                                    /s/ David J. Gottesman




                                               3
